UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4920


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

WILLIAM RAY DUNCAN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Louise W. Flanagan, District Judge. (4:17-cr-00064-FL-1)


Submitted: June 20, 2019                                          Decided: June 24, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Jennifer C. Leisten, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Ray Duncan pled guilty to armed robbery of mail, money, or other

property of the United States, in violation of 18 U.S.C. § 2114(a) (2012), and was

sentenced to 144 months’ imprisonment. On appeal, Duncan’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

meritorious grounds for appeal but questioning whether the district court, when

calculating Duncan’s advisory Sentencing Guidelines range, erred in applying a four-

level dangerous weapon enhancement pursuant to U.S. Sentencing Guidelines Manual

§ 2B3.1(b)(2)(D) (2018). Although notified of his right to do so, Duncan has not filed a

pro se supplemental brief. The Government has moved to dismiss the appeal based on

the appeal waiver contained in the plea agreement. For the reasons that follow, we affirm

in part and dismiss in part.

       We review de novo the validity of an appeal waiver. United States v. Thornsbury,

670 F.3d 532, 537 (4th Cir. 2012). An appeal waiver “preclude[s] a defendant from

appealing a specific issue if the record establishes that the waiver is valid and the issue

being appealed is within the scope of the waiver.” United States v. Archie, 771 F.3d 217,

221 (4th Cir. 2014). A defendant validly waives his appeal rights if he agreed to the

waiver “knowingly and intelligently.” United States v. Manigan, 592 F.3d 621, 627 (4th

Cir. 2010). “To determine whether a waiver is knowing and intelligent, we examine the

totality of the circumstances, including the experience and conduct of the accused, as

well as the accused’s educational background and familiarity with the terms of the plea

agreement.”     Thornsbury, 670 F.3d at 537 (internal quotation marks omitted).

                                            2
“Generally, if a district court questions a defendant regarding the waiver of appellate

rights during the [Fed. R. Crim. P.] 11 colloquy and the record indicates that the

defendant understood the full significance of the waiver, the waiver is valid.” Id.

       Our review of the plea agreement and the transcript of the Rule 11 hearing

confirms that Duncan knowingly and voluntarily waived his right to appeal and that his

challenge to the calculation of his Sentencing Guidelines range falls squarely within the

scope of the waiver. Accordingly, we grant the Government’s motion in part and dismiss

Duncan’s appeal of his sentence.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal that fall outside the scope of Duncan’s

valid appeal waiver. Accordingly, we affirm the remainder of the judgment of the district

court. This court requires that counsel inform Duncan, in writing, of the right to petition

the Supreme Court of the United States for further review. If Duncan requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Duncan.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                    AFFIRMED IN PART,
                                                                    DISMISSED IN PART




                                             3